United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-2563
                       ___________________________

                                   Loren Reyna

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Darin Young, Warden, South Dakota State Penitentiary; Bob Dooley, Director of
Prison Operations; Denny Kaemingk, Cabinet Secretary, Secretary of Corrections;
 Department of Human Services Correctional Mental Health Care; Department of
    Health Correctional Healthcare; Lewis & Clark Behavioral Health Services

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the District of South Dakota - Sioux Falls
                                 ____________

                           Submitted: March 20, 2015
                             Filed: March 25, 2015
                                 [Unpublished]
                                 ____________

Before BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
      Inmate Loren Reyna appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. We conclude that the district court did not
abuse its discretion in denying Reyna’s motion for default judgment, see Comiskey
v. JFTJ Corp., 989 F.2d 1007, 1009 (8th Cir. 1993); and that there is no basis for
overturning the district court’s well-reasoned determination that summary judgment
was warranted, see Schoelch v. Mitchell, 625 F.3d 1041, 1045-46 (8th Cir. 2010) (de
novo review). The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable John E.
Simko, United States Magistrate Judge for the District of South Dakota, now retired.

                                        -2-